     Case 3:20-cv-02244-JLS-MDD Document 13 Filed 05/04/21 PageID.42 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KRISHNA JARIWALA, individually and                  Case No.: 20-cv-2244 JLS (MDD)
     on behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT
13                                                       MOTION TO DISMISS
     v.
14
                                                         (ECF No. 11)
     NOMAD HOTEL MANAGER LA LLC,
15
     a Delaware limited liability company; and
16   DOES 1 to 10, inclusive,
17                                    Defendant.
18
19         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
20   (ECF No. 11). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
21   by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party to bear its or
22   her own costs and attorney’s fees. The Clerk of Court shall close the file.
23         IT IS SO ORDERED.
24   Dated: May 4, 2021
25
26
27
28

                                                     1
                                                                               20-cv-2244 JLS (MDD)
